Citation Nr: 0124483	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1995, for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1982 to February 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that granted service 
connection for sarcoidosis, effective from November 30, 1995, 
and assigned a 10 percent evaluation under Diagnostic Code 
6899-6823.  The veteran submitted a notice of disagreement in 
December 1996, claiming entitlement to an earlier effective 
date and to a higher rating. The RO issued a statement of the 
case in December 1996, and the veteran submitted a 
substantive appeal in December 1996.  In December 1998, the 
RO increased the rating for sarcoidosis to 30 percent, 
effective from the original date of claim in November 1995.  
The veteran has continued her appeal; she testified before 
the undersigned member of the Board in March 1999, and she 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board.
In April 1999, the Board remanded the case to the RO for 
further medical examinations.

In June 2000, the veteran was granted a total disability 
rating based on individual unemployability (TDIU), effective 
from November 1997 to October 1999.  Also in June 2000, the 
RO assigned a 100 percent evaluation for the service-
connected sarcoidosis under various diagnostic codes, 
effective from October 1999.  The record reflects that the 
veteran is satisfied with the 100 percent schedular rating 
for sarcoidosis.  In light of the favorable action taken by 
the RO, the issue of entitlement to a higher rating for 
sarcoidosis is rendered moot.

The Board will now address the merits of the veteran's claim 
of entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for sarcoidosis.



FINDINGS OF FACT

1.  On or before December 1986, the RO received the veteran's 
original claim of entitlement to service connection for 
sarcoidosis; this claim was denied and not appealed.

2.  On November 30, 1995, the veteran presented another claim 
of entitlement to service connection for sarcoidosis.

3.  The veteran's claims folder was rebuilt; certain service 
department records that were submitted by the veteran and 
associated with the claims folder had been either lost or 
mislaid at the time of the denial of the veteran's original 
claim.

4.  In October 1996, the RO granted service connection for 
sarcoidosis on the basis of evidence within service 
department records, and assigned an effective date of 
November 30, 1995.


CONCLUSION OF LAW

The criteria for an effective date from the day following the 
date of discharge in February 1986 for the award of service 
connection for sarcoidosis have been met.  38 U.S.C.A. §§ 
5107, 5110 (West Supp. 2001); 38 C.F.R. §§ 3.156, 
3.400(q)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

Included in the veteran's service medical records is a VA 
Form 07-3101, "Request for Information," from the 
Albuquerque, New Mexico, RO dated in November 1986.  The form 
contains a notation that an original disability claim was 
filed and that the alleged disease or injury was sarcoidosis.  
The form shows that the service department responded in 
December 1986 by forwarding a photocopy of physical 
evaluation board proceedings.  The service department also 
forwarded a letter indicating that medical records might 
still be at Hollman Air Force Base, New Mexico.

Service medical records in the claims folder consist of a 
summary statement, indicating that in December 1985, the 
United States Air Force (USAF) Physical Evaluation Board 
found the veteran's defect was physically unfitting; and a 
1989 Temporary Disability Retirement List evaluation, and a 
report of the USAF Physical Evaluation Board.  The pertinent 
diagnosis was sarcoidosis.

There is no record of an adjudication of the veteran's 1986 
claim.

On November 30, 1995, the veteran submitted another claim for 
service connection for sarcoidosis.

Records dated in June 1996 reflect that the veteran's claims 
folder was rebuilt.

Service department records submitted in August 1996 include 
the veteran's 1989 Temporary Disability Retirement List 
evaluation and a report of the USAF Physical Evaluation 
Board.

A report of VA examination in September 1996 reflects that 
sarcoidosis was active and recurrent at the present time.

An October 1996 RO rating decision granted service connection 
for sarcoidosis, effective from the date of the second claim-
-November 30, 1995.

Additional service department records submitted in February 
1999 include a summary statement, indicating that in December 
1985, the USAF Physical Evaluation Board found the veteran's 
defect was physically unfitting; and a September 1989 Record 
of Proceedings of the Air Force Board for Correction of 
Military Records, indicating that the veteran still had 
sarcoidosis, but that she had been free of the constitutional 
symptoms of fever, chills, night sweats, or weight loss. 

In correspondence received from the veteran in February 1999, 
she indicated that her original claim for service connection 
for sarcoidosis had been denied.

At the hearing before the undersigned in March 1999, the 
veteran testified that she had submitted a claim for VA 
benefits in March 1989, when the Air Force had terminated her 
from the temporary disabled retired list.  She recalled that 
she had received a denial letter from VA, indicating that she 
was not eligible to receive VA benefits because "at that time 
they didn't see anything wrong."  She testified that she did 
not know why she did not appeal, but that she did not recall 
reading anything about having one year to submit an appeal.

Other statements of the veteran in the claims folder are to 
the effect that she first submitted a claim for service 
connection for sarcoidosis on various dates in 1986, within 
one year of active service, and that she should be entitled 
to benefits retroactively from the day following separation 
from service.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In this case the veteran's application appears to be intact.  
She has been informed of the information necessary to 
substantiate her claim via the statement of the case and the 
supplemental statement of the case.

It appears that the veteran's original claims folder is 
unavailable, and that the record consists of a claims folder 
"rebuilt" in 1996.  The RO has made several attempts to 
locate the original claims folder, and has notified the 
veteran of the information needed to reconstruct the data.  
In this regard, the veteran submitted copies of service 
department records.  The Board finds that all relevant 
evidence that is available has been obtained with regard to 
the claim, and that no further assistance to the veteran is 
required to comply with VA's duty to assist her.  
38 U.S.C.A. § 5103A (West Supp. 2001).  In view of the 
decision granting her claim, any lapse in applying the VCAA 
and its implementing regulations is harmless.



C.  Legal Analysis

A review of the record reflects that the veteran submitted a 
claim for service connection for sarcoidosis on or before 
November 1986.  There is no record of a decision on this 
claim.  The veteran has reported at times that she did 
receive a decision on this claim.  At other times she has 
suggested that she did not submit a claim until March 1989.  
Her recollections are complicated by the fact that she was 
also dealing with the service department as to the proper 
evaluation for sarcoidosis and her removal from the temporary 
disabled retired list.

The request for information clearly shows that the veteran 
did submit a claim in 1986, within one year of service.  The 
appellant's recollections of receiving a decision on her 
claim, variable as they are, do not establish that she did 
receive a decision.  Perhaps more importantly, she could not 
recall ever receiving notice of her right to appeal the 
decision.  

There is no other evidence that she was notified of her 
appeal rights.  The failure to provide appeal rights would 
constitute a grave procedural error.  See 38 C.F.R. 
§ 3.103(e) (prior to 1990); 38 C.F.R. § 3.103(a) (after 
1990), 38 C.F.R. §§ 19.114, 19.192 (prior to 1991).  A grave 
procedural error would have the effect of preventing that 
decision from becoming final.  Hayer v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999).

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and the Board properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

Because of the lack of any clear evidence of a prior 
decision, or of notice of appellate rights, the Board finds 
that the presumption of regularity cannot serve to 
demonstrate that a decision was made in response to the 1986 
claim, or that the veteran was notified of the right to 
appeal such a decision if made.  

The record does not contain a decision on the veteran's 1986 
claim until October 1996 when the RO granted service 
connection.  Even if there was an earlier decision, the lack 
of appeal rights would have prevented that decision from 
becoming final.

The effective date of a grant of service connection received 
within one year of service will be the day following 
discharge from service.  38 U.S.C.A. § 5110(b)(1);; 38 C.F.R. 
§ 3.400(b)(2) (2001).  

The date of the original claim in this case was in or before 
November 1986, which is within one year of the veteran's 
separation from service.  Accordingly, the Board finds that 
the award of service connection for sarcoidosis is effective 
from the day following the date of discharge on February 5, 
1986.


ORDER

An effective date of February 6, 1986 for the grant of 
service connection for sarcoidosis is granted.


REMAND

In a statement received in August 2000, the veteran expressed 
disagreement with the effective date of the award of TDIU.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case must be REMANDED for the following:

The RO should issue a statement of the 
case in response to the veteran's notice 
of disagreement with the effective date 
assigned for the award of TDIU.

Thereafter, the case should be returned to the Board, only if 
a benefit sought remains denied, and there is a timely and 
sufficient substantive appeal.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

